Citation Nr: 0706649	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-08 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a herniated lumbar 
disc with radicular pain, claimed as back and leg problems, 
as secondary to service-connected bilateral foot callosities 
and painful clavi with hammertoe deformities.

2.  Entitlement to a disability rating in excess of 30 
percent for bilateral foot callosities and painful clavi with 
hammertoe deformities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's claim 
seeking entitlement to service connection for a herniated 
lumbar disc with radicular pain, claimed as back and leg 
problems, as secondary to his service-connected bilateral 
foot callosities and painful clavi with hammertoe 
deformities, and continued and confirmed a 30 percent 
disability rating for his bilateral foot callosities and 
painful clavi with hammertoe deformities.

In November 2005, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge; a copy of this transcript is associated with the 
record.  


FINDINGS OF FACT

1.  There is competent medical evidence linking the veteran's 
herniated lumbar disc with radicular pain to the veteran's 
service-connected bilateral foot callosities and painful 
clavi with hammertoe deformities.

2.  The veteran's bilateral foot callosities and painful 
clavi with hammertoe deformities is not characterized by 
bilateral marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, and 
marked varus deformity. 

CONCLUSIONS OF LAW

1.  Herniated lumbar disc with radicular pain is proximately 
due to, and has been aggravated by, service-connected 
bilateral foot callosities and painful clavi with hammertoe 
deformities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2006).

2.  The criteria for a disability rating in excess of 30 
percent for bilateral foot callosities and painful clavi with 
hammertoe deformities have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 5276-
5284 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present case, a February 2004 letter satisfied the 
notice requirements for elements (1), (2) and (3) above, but 
it is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim prior the initial RO decision.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence.  In this regard, the February 2004 
letter asked him to inform the VA if there was more evidence 
that he wanted VA to obtain, and informed the veteran of what 
additional information or evidence was needed to support his 
claim and that it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since a 
higher rating is being denied for the veteran's bilateral 
foot disability, there can be no possibility of any prejudice 
to the claimant under the holding in Dingess, supra, in 
deciding this issue.  Further, the veteran retains the right 
to appeal the disability rating and effective date assigned 
for the grant of service connection for a low back 
disability.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, private physicians' medical opinions and medical 
records, the veteran's videoconference hearing transcript, 
and lay statements have been associated with the record.  VA 
has obtained, or made reasonable efforts to obtain, all 
evidence which might be relevant to the appellant's claim and 
VA has satisfied, to the extent possible, the duty to assist.  
The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Service Connection - back disorder as secondary to service-
connected bilateral foot disability	

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Generally, when a veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  The Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).

Service connection for the veteran's bilateral foot 
disability was granted in a July 1971 rating decision.  At 
the time of his videoconference hearing, the veteran 
contended that he has a back disorder which is due to the 
change in his gait caused by his service-connected bilateral 
foot disability, and that this disorder should be service-
connected as secondary to his bilateral foot disability.

An April 1999 private magnetic resonance imagine (MRI) 
reflected that the veteran had a large left posterolateral 
disc herniation at L4-5, that the remainder of the discs were 
intact, that there were no fractures and the bone marrow 
signal was normal.  The impression was a mild degenerative 
change at L4-5, and an otherwise negative spine series.  A 
September 2003 statement from a private physician reflects 
her opinion that the veteran's gait was affected by the 
excessive pronation of his feet due to the collapse of his 
arches, which would in turn affect the biomechanics of the 
lumbar spine resulting in chronic low back pain and signal 
intensity dysfunction of the left sacroiliac joint.  A 
November 2004 MRI reflected that the lumbar spine had normal 
contour and alignment, the vertebral body height and marrow 
signal intensity was normal on all sequences, and the 
position and signal intensity of the conus and suburachnoid 
space was unremarkable.  At L4-5, there was a large broad 
based disc bulge without local disc herniation and moderate 
bilateral facet joint hypertrophic change.  These findings 
cause moderate spinal stenosis, severe left neural foraminal 
narrowing and mild right neural foraminal narrowing.  At L5-
S1, there was a high intensity zone along the anterior margin 
of the disc space, consistent with an annular tear, mild to 
moderate sized assymetrical posterior disc bulge to the 
right, which causes mild to moderate bilateral neural 
foraminal narrowing and moderate facet joint hypertrophic 
changes.  However, there was no spinal canal stenosis.  A 
January 2005 private physician opined that conceivably part 
of the reason for Mr. [redacted] low back pain could be 
related to lumbar strain secondary to the foot/ankle problem.  
An October 2005 opinion by a private physician reflected his 
conclusion that the veteran suffers from severe degenerative 
disc disease of the lumbar spine, which has been exacerbated 
by chronic foot and ankle problems.  

After considering all the evidence of record, the Board finds 
that evidence favors the claim of service connection for a 
herniated lumbar disc with radicular pain, claimed as back 
and leg problems.  Three physicians have linked the veteran's 
back disability to his service-connected bilateral foot 
disability and no medical professional has controverted those 
opinions.  The benefit of the doubt doctrine therefore need 
not be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds 
that the competent evidence shows that the veteran's back 
disability is proximately due to, and has been aggravated by, 
his service-connected bilateral foot disorder and his claim 
is granted.  38 C.F.R. §§ 3.310; Allen, supra.

Increased rating - bilateral foot disability

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. §  4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. §  4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

At the time of his videoconference hearing, the veteran 
contended that a disability rating in excess of 30 percent 
should be assigned for his bilateral foot callosities and 
painful clavi with hammertoe deformities to reflect more 
accurately the severity of his symptomatology.

Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27 (2006).  The RO granted a 30 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5278, 
indicating that the veteran's bilateral foot disorder was 
analogous to the symptoms contemplated under Diagnostic Code 
5678, acquired claw foot (pes cavus).  A 30 percent 
disability rating is warranted for bilateral claw foot where, 
for both feet, all toes are tending to dorsiflexion, there is 
limitation of dorsiflexion at ankle to right angle, and there 
are shortened plantar fascia and marked tenderness of 
metatarsal heads, or where one foot shows marked contraction 
of the plantar fascia with dropped forefoot, all toes hammer 
toes, very painful callosities, and marked varus deformity.  
A 50 percent disability rating is warranted when both feet 
have marked contraction of the plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, and 
marked varus deformity.

A March 2004 VA examination report reflects a hyperkeratotic 
lesions on the medical plantar of both first toes at the 
interphalangeal joints and hyperkeratotic lesions on the 
right third toe tip, bilateral first and fifth metatarsal 
heads.  His arch alignment was within normal limits, he had 
early contracture of the lesser toes, early hammertoe 
changes.  There were no hyperkeratotic lesions over the 
proximal interphalangeal joints that would indicate shoe 
girth from hammertoes, and there was minimal contracture.  
The right third toe corn had been present for at least 15 
years and was not a new problem from hammertoes.  
Contemporaneous x-rays showed that bone alignment, position 
and structure were all within the normal limits.  There was 
early contracture of the lesser toes indicating hammertoe 
changes.  The examiner opined that the veteran was developing 
some hammertoes, but he did not observe all hammertoes on 
both feet, marked contraction of the plantar fascia with 
dropped forefoot, very painful callosities or marked varus 
deformity, as to warrant a 50 percent disability rating.

The Board has considered other diagnostic codes for rating 
disabilities of the foot, but they are not applicable here as 
the clinical findings do not reflect that the veteran has a 
diagnosis of, or symptomatology that would be equivalent or 
analogous to, a weak foot, Morton's disease, hallux valgus, 
hallux rigidus, hammer toes, malunion or nonunion of the 
metatarsal bones or a foot injury to warrant a rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5280, 5281, 
5282, 5283 or 5284 (2006).

The evidence of record clearly weighs against the assignment 
of a 50 percent disability rating for the veteran's bilateral 
foot callosities and painful clavi with hammertoe 
deformities.  A higher rating is not warranted under 
Diagnostic Code 5278, since the record reflects that the 
veteran does not have all hammertoes on both feet, marked 
contraction of the plantar fascia with dropped forefoot, very 
painful callosities or marked varus deformity, or symptoms 
that would be analogous to those contemplated for a 50 
percent disability rating under this Diagnostic Code.  The 
Board notes that the veteran has requested that his feet be 
rated separately.  However, Diagnostic Code 5278 already 
contemplates bilateral foot disabilities, and the veteran is 
rated as such.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion.  However, where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5278, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 with respect to pain do not apply.  See Johnson v. 
Brown, 9. Vet. App. 7, 11 (1996).  The medical evidence of 
record does not show functional loss based on weakness, 
fatigability, and incoordination.

There is no evidence of record that the veteran's service-
connected bilateral foot callosities and painful clavi with 
hammertoe deformities cause marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  

Thus, the preponderance of the evidence is against the 
assignment of a 50 percent disability rating for the 
veteran's bilateral foot callosities and painful clavi with 
hammertoe deformities.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.






ORDER

Service connection for herniated lumbar disc with radicular 
pain, claimed as back and leg problems, as secondary to a 
service-connected bilateral foot callosities and painful 
clavi with hammertoe deformities is granted.

A disability rating in excess of 30 percent for bilateral 
foot callosities and painful clavi with hammertoe deformities 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


